department of the treasury internal_revenue_service washington d c tax exempt and government entities apr universal issue list a attention legend fire departmenta city b state m plan x dear this is in response to your request for a ruling dated date submitted by your authorized representative as to whether plan x is a governmental_plan within the meaning of sec_414 of the internal_revenue_code the code a letter dated date supplemented the request you submitted the following facts and representations in support of your request fire department a is the sponsor of plan x a defined_benefit_plan which you represent is qualified under sec_401 of the code fire department a is the exclusive provider of fire protection services to city b and its residents in all but approximately four square miles out of a total of square miles city b and fire department a are two separate legal entities under state m law fire department a is staffed by approximately paid employees and non-paid volunteers fire department a is legally governed by its board_of directors page under article ill sec_1 of fire department a’s by-laws a majority of the members of fire department a’s board_of directors must be residents of city b the board_of directors is self-perpetuating that is the board elects its own members the chief of fire department a is legally and ultimately responsible to fire department a's board_of directors city b controls ail of fire department a’s funding and budget however fire department a generates revenues from certain activities - notably training activities and emergency medical ambulance services agreements with city b require these revenues to be paid over to city b fire department a’s payroll system is separate from that of city b’s fire department a has a human resources department that is responsible for the hiring and firing of employees city b does not undertake these responsibilities fire department a has its own personnel policies although there is considerable consistency with standard provisions of city b all vehicles equipment and other personal_property used by fire department a are owned by and titled in the name of city b city b leases the vehicles to fire department a at the rate of dollar_figure per year a portion of the real_property used by fire department a is owned by and titled in the name of fire department a and a portion is owned by and titled in the name of city b city b property is leased to fire department a fire department a is the only contributor to plan x directors is in charge of plan x amendments and terminations fire department a’s board_of based on the foregoing you request a ruling that plan x is and will be a governmental_plan within the meaning of sec_414 of the code sec_414 of the code provides that a governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing revrul_89_49 1989_1_cb_117 provides that a plan will not be considered a governmental_plan merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi-governmental power one of the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision thereof is the degree of control that a governmental entity or entities exercise over the organization's everyday operations other factors including the manner in which the organization's trustees or operating board are selected are considered in determining whether an organization is an agency_or_instrumentality of a government however the mere satisfaction of one or all of the factors is not necessarily determinative in revrul_89_49 the service ruled that the retirement_plan discussed in the ruling was not a governmental_plan within the meaning of sec_414 of the code because among other reasons the degree of control which the municipalities exerted over page the entity in its everyday operations was minimal from the entity described in revrul_89_49 fire department a is not distinguishable in this case fire department a is a separate legal entity governed by its own board_of directors city b has no legal control_over fire department a and its everyday operations the board_of directors is self-perpetuating that is the board_of directors elects its own members city b does not determine who is on the board_of directors the chief of fire department a is legally and ultimately responsible to fire department a’s board_of directors not to city b fire department a’s payroll system is separate from that of city b’s fire department a has a human resources department that is responsible for the hiring and firing of employees city b does not undertake these responsibilities fire department a has its own personnel policies fire department a is the only contributor to plan x fire department a’s board_of directors is in charge of plan x amendments and terminations accordingly because the amount of control_over the day to day operations of fire department a by city b is minimal and because the board_of directors elects its own members we conclude with respect to your ruling_request that plan x is not a governmental_plan within the meaning of sec_414 of the code no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office letter_ruling please contact h ip eee at h not g toll-free number if you have any questions concerning this private sincerely yours frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice of intention to disclose deleted copy of ruling page cc
